Darrell Hickman, Justice, dissenting. In 1982 St. Edward Mercy Medical Center told the planning commission there would be no parking lot constructed. Nonetheless it was constructed. After it was closed voluntarily, the hospital went before the planning commission again asking permission to reopen the lot. Permission was denied and there was no appeal by the hospital or anyone else. Instead, by some manipulation of the system, an appeal was brought before the city council and the decision of the planning commission denying the hospital’s petition was reversed. The hospital did not ask the city council to reverse the. decision of the planning commission and in my judgment it is estopped to open the lot. We do not have before us the question of a right of the public to enjoy the use of the land. We have a question of the right of a private landowner to the use of the land. The majority approves of the intervention by Mr. Faulkner and the city board of directors as though this was a matter of public interest. If the hospital wants to dedicate this land to the public, the public will have an interest in it. It has not done that and stands in the position of a private landowner that did not ask to use its land but is being told that it can. If we had a case of a landowner trying to use land in any way detrimental to the public interest, then the intervenor or the city board might have some standing to stop such a use. But how can we decide that the landowner may use, indeed order it to use, its land in a way it does not insist upon? In such a case no one may speak for the hospital except itself and since it has not spoken, the right insisted upon by others should be denied. The corollary to Justice Holmes’ remark that “Men must turn square corners when they deal with the government” is that government should turn square corners when it deals with the people. Foote’s Dixie Dandy, Inc. v. McHenry, Adm’r, 270 Ark. 816, 607 S.W.2d 323 (1980). Harold Mings has every right to complain that the hospital and the City of Fort Smith have turned no square corners in this case. I respectfully dissent.